17-411
     Jin v. Sessions
                                                                                  BIA
                                                                            Zagzoug, IJ
                                                                          A205 427 950
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of June, two thousand eighteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            GUIDO CALABRESI,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   LEI JIN,
14                           Petitioner,
15
16                     v.                                        17-411
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20                 Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                       Wei Gu, Albertson, NY.
24
25   FOR RESPONDENT:                       Chad A. Readler, Acting Assistant
26                                         Attorney General; Douglas E.
27                                         Ginsburg, Assistant Director; Erik
28                                         R. Quick, Trial Attorney, Office
29                                         of Immigration Litigation, United
1                                 States Department of Justice,
2                                 Washington, DC.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner Lei Jin, a native and citizen of the People’s

9    Republic of China, seeks review of a January 24, 2017,

10   decision of the BIA affirming a December 23, 2015, decision

11   of an Immigration Judge (“IJ”) denying Jin’s application for

12   asylum,   withholding   of   removal,   and   relief   under   the

13   Convention Against Torture (“CAT”).     In re Lei Jin, No. A 205

14   427 950 (B.I.A. Jan. 24, 2017), aff’g No. A 205 427 950

15   (Immig. Ct. N.Y. City Dec. 23, 2015).    We assume the parties’

16   familiarity with the underlying facts and procedural history

17   in this case.

18       Under the circumstances of this case, we have reviewed

19   the IJ’s decision as modified by the BIA, i.e., reaching only

20   the adverse credibility ruling.      See Xue Hong Yang v. U.S.

21   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).            The

22   applicable standards of review are well established.           See

                                     2
1    8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d
2    162, 165-66 (2d Cir. 2008).

3        The    agency   may,   “[c]onsidering   the   totality    of   the

4    circumstances,” base an adverse credibility ruling on an

5    applicant’s “demeanor, candor, or responsiveness . . . the

6    consistency between the applicant’s . . . written and oral

7    statements[,] . . . the internal consistency of each such

8    statement, the consistency of such statements with other

9    evidence of record[,] . . . any inaccuracies or falsehoods in

10   such statements, . . . or any other relevant factor.”                8

11   U.S.C. § 1158(b)(1)(B)(iii).         “We defer . . . to an IJ’s

12   credibility determination unless . . . it is plain that no

13   reasonable fact-finder could make such an adverse credibility

14   ruling.”   Xiu Xia Lin, 534 F.3d at 167.

15       Substantial evidence supports the agency’s determination

16   that Jin was not credible.      Jin alleged that he was arrested

17   and beaten in China for protesting the demolition of his

18   family’s home.      The agency reasonably relied on a number of

19   inconsistencies      between   Jin’s   statements    and     evidence

20   regarding the alleged events in China.              Jin produced a

21   mailing envelope showing that his mother still lived in the
                                      3
1    allegedly demolished apartment.                Although he testified that

2    the building had, in fact, been torn down, he could not give

3    any     other     address        for    his   mother.        See    8     U.S.C.

4    § 1158(b)(1)(B)(iii).            The agency was not required to accept

5    Jin’s explanation that his mother used the old address because

6    she    feared    harm     from    the    Chinese     government,    especially

7    because Jin did not know his mother’s current address and

8    could not explain why she used the address of her former

9    apartment       instead    of     another     fake    address.      Majidi      v.

10   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

11   do     more     than    offer     a     plausible     explanation       for    his

12   inconsistent statements to secure relief; he must demonstrate

13   that a reasonable fact-finder would be compelled to credit

14   his testimony.” (quotation marks omitted)).                  Jin compounded

15   this inconsistency by listing the demolished building as his

16   address until October 2011 (when he left China), despite

17   stating at his asylum interview that he and his mother moved

18   in July 2011, and testifying at the hearing that they moved

19   at the end of May 2011.            And we give particular deference to

20   the IJ’s additional finding that Jin’s panic when confronted

21   with    the     envelope    further       called     his   credibility        into
                                               4
1    question.     See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d
2    99, 109 (2d Cir. 2006).

3          In    addition     to    these          discrepancies    regarding      the

4    demolition, the agency reasonably relied on an inconsistency

5    regarding      the     location      of       Jin’s    arrest.        8    U.S.C.

6    § 1158(b)(1)(B)(iii).          At the hearing and in his application,

7    Jin stated that he and his neighbor were arrested outside

8    their apartment building, after returning from the city hall.

9    But   Jin’s    interview      statement         and   his   neighbor’s     letter

10   reported the arrest as occurring immediately as they left the

11   government building.          Contrary to Jin’s argument, the agency

12   reasonably relied on the record of the asylum interview

13   because the asylum officer typed out the detailed questions

14   and answers, and Jin acknowledged that he used his own

15   Mandarin interpreter during the interview.                        See Diallo v.

16   Gonzales, 445 F.3d 624, 632-33 (2d Cir. 2006).

17         The     agency    also      reasonably          concluded     that    Jin’s

18   documentary      evidence      did     not       rehabilitate       his    claim,

19   especially because some of the evidence introduced further

20   inconsistencies.        Biao Yang v. Gonzales, 496 F.3d 268, 273

21   (2d Cir. 2007) (“An applicant’s failure to corroborate his .
                                               5
1    . . testimony may bear on credibility, because the absence of

2    corroboration       in    general   makes     an    applicant   unable   to

3    rehabilitate testimony that has already been called into

4    question.”).       For example, the date of the demolition notice

5    conflicted with Jin’s statements and his medical records

6    conflicted with his asylum interview testimony that he did

7    not see a doctor.

8          The above discrepancies, which call into question Jin’s

9    allegation of past harm, provide substantial evidence for the

10   adverse credibility ruling.            8 U.S.C. § 1158(b)(1)(B)(iii);

11   Xiu   Xia   Lin, 534 F.3d   at   167.        Because   Jin’s   asylum,

12   withholding of removal, and CAT claims were all based on the

13   same factual predicate, the adverse credibility ruling is

14   dispositive.       Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

15   2006).

16         For the foregoing reasons, the petition for review is

17   DENIED.     As we have completed our review, any stay of removal

18   that the Court previously granted in this petition is VACATED,

19   and any pending motion for a stay of removal in this petition

20   is DISMISSED as moot.        Any pending request for oral argument

21   in this petition is DENIED in accordance with Federal Rule of
                                            6
1   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

2   34.1(b).

3                     FOR THE COURT:
4                     Catherine O’Hagan Wolfe, Clerk of Court




                                 7